[Cite as State ex rel. Stewart v. Clinton Cty. Bd. of Elections, 124 Ohio St.3d 584, 2010-Ohio-
1176.]




            THE STATE EX REL. STEWART v. CLINTON COUNTY BOARD
                                  OF ELECTIONS ET AL.

           [Cite as State ex rel. Stewart v. Clinton Cty. Bd. of Elections,
                        124 Ohio St.3d 584, 2010-Ohio-1176.]
Expedited election cases — Mandamus and prohibition — Completion of
        declaration of candidacy — Substantial compliance with R.C. 3513.07
        found — Writs denied.
   (No. 2010-0434 — Submitted March 22, 2010 — Decided March 24, 2010.)
                            IN MANDAMUS AND PROHIBITION.
                                  __________________
        Per Curiam.
        {¶ 1} This is an expedited election action for writs of mandamus and
prohibition to prevent respondents, the Clinton County Board of Elections and its
members, from placing Patrick Haley’s name on the ballot as a candidate for the
office of Clinton County commissioner at the May 4, 2010 Republican Party
primary election. We dismiss the mandamus claim for lack of jurisdiction. In
addition, we deny the writ of prohibition because the board of elections and its
members neither abused their discretion nor clearly disregarded R.C. 3513.07 by
placing Haley’s name on the ballot.
                                            Facts
        {¶ 2} On February 5, 2010, Patrick Haley filed his declaration of
candidacy and petition for the Republican Party nomination at the May 4, 2010
primary election for the office of Clinton County commissioner. Haley’s petition
consisted of six part-petitions on forms prescribed by the secretary of state of
Ohio, with blanks to be completed by the candidate. See R.C. 3513.07. Haley
completed the declaration of candidacy on the part-petitions, which was entitled
                             SUPREME COURT OF OHIO




in bold capital letters as “Declaration of Candidacy Party Primary Election,”
as follows:
        {¶ 3} “I, Patrick Haley, the undersigned, hereby declare under penalty of
election falsification that my voting residence is 185 Woods Edge Court,
Wilmington, Ohio 45177, and I am a qualified elector.
        {¶ 4} “I hereby declare that I desire to be a candidate for nomination to
the office of County Commissioner as a member of the Republican Party for the:
(check one box and fill in the appropriate date)      full term commencing 1-1-11,
or □ unexpired term ending __ — __ at the primary election to be held on the ___
—___ day of ___ — ___, ___ — ___.
        {¶ 5} “I further declare that, if elected to this office or position, I will
qualify therefor, and I will support and abide by the principles enunciated by the
Republican Party.
        {¶ 6} “Dated this 25th day of January, 2010.”
        {¶ 7} Relator, Dave Stewart, is a Clinton County resident and a
registered Republican. On February 22, Stewart filed a protest pursuant to R.C.
3513.05 challenging Haley’s petition. Stewart claimed that the petition had left
blank the May 4, 2010 primary election date that the form requested. Haley had
instead placed dashes in the blanks for the primary election date.
        {¶ 8} On March 5, respondent Clinton County Board of Elections held a
hearing on Stewart’s protest. Haley testified that he had left the primary election
date blank on the declaration of candidacy part of the petition based on the advice
of the deputy director of the board of elections. Haley further testified that for the
five part-petitions he circulated, he told everyone who signed the petition the date
of the primary election. At the conclusion of the hearing, the board unanimously
found that Haley had substantially complied with the applicable law and denied
the protest.




                                          2
                                  January Term, 2010




          {¶ 9} Three days later, Stewart filed this expedited action for writs of
mandamus and/or prohibition to prevent the respondents from placing Haley’s
name on the May 4, 2010 primary ballot. Respondents filed an answer, and we
granted Haley’s motion to intervene as an additional respondent. The parties
submitted evidence and briefs pursuant to the expedited schedule for election
cases in S.Ct.Prac.R. 10.9.
          {¶ 10} This cause is now before the court for its consideration of the
merits.
                                    Legal Analysis
                                      Mandamus
          {¶ 11} Stewart initially requests a writ of mandamus to compel
respondents to sustain his protest and to prevent them from submitting Haley’s
candidacy to the electorate at the May 4, 2010 primary election.
          {¶ 12} “It is axiomatic that ‘if the allegations of a complaint for a writ of
mandamus indicate that the real objects sought are a declaratory judgment and a
prohibitory injunction, the complaint does not state a cause of action in
mandamus and must be dismissed for want of jurisdiction.’ ” State ex rel. Obojski
v. Perciak, 113 Ohio St.3d 486, 2007-Ohio-2453, 866 N.E.2d 1070, ¶ 13, quoting
State ex rel. Grendell v. Davidson (1999), 86 Ohio St.3d 629, 634, 716 N.E.2d
704. “We have applied this jurisdictional rule to expedited election cases by
examining the complaint to determine whether it actually seeks to prevent, rather
than compel, official action.” State ex rel. Evans v. Blackwell, 111 Ohio St.3d
437, 2006-Ohio-5439, 857 N.E.2d 88, ¶ 20.
          {¶ 13} Although some of the allegations or requests contained in
Stewart’s complaint are couched in terms of compelling affirmative duties, he
actually seeks (1) a declaratory judgment that the board’s denial of his protest was
erroneous and (2) a prohibitory injunction preventing Haley from appearing on
the primary election ballot. The relief sought by Stewart is comparable to the



                                            3
                            SUPREME COURT OF OHIO




relief sought by relators in other election cases in which we held that we lacked
jurisdiction over mandamus claims to remove candidates’ names from the ballot.
See generally State ex rel. Reese v. Cuyahoga Cty. Bd. of Elections, 115 Ohio
St.3d 126, 2007-Ohio-4588, 873 N.E.2d 1251, ¶ 14, and cases cited therein.
       {¶ 14} Therefore, because Stewart actually requests relief in the nature of
a declaratory judgment and prohibitory injunction, we lack jurisdiction to
consider the merits of his mandamus claim, and we dismiss it. Id. at ¶ 15.
                                    Prohibition
       {¶ 15} Stewart also requests a writ of prohibition to prevent the board of
elections and its members from placing Haley’s name on the May 4, 2010 primary
election ballot.   To be entitled to the writ, Stewart must establish that (1)
respondents are about to exercise quasi-judicial power, (2) the exercise of that
power is unauthorized by law, and (3) denying the writ will result in injury for
which no adequate remedy exists in the ordinary course of law. State ex rel.
Miller Diversified Holdings, L.L.C. v. Wood Cty. Bd. of Elections, 123 Ohio St.3d
260, 2009-Ohio-4980, 915 N.E.2d 1187, ¶ 14.
       {¶ 16} Stewart has met the first criterion because R.C. 3501.39(A)(1) and
3513.05 require that the board of elections conduct a quasi-judicial hearing on his
protest. “[A] board of elections * * * is a quasi-judicial body when it considers
protests.” State ex rel. Cooker Restaurant Corp. v. Montgomery Cty. Bd. of
Elections (1997), 80 Ohio St.3d 302, 306, 686 N.E.2d 238. “[E]ven if the board
[has] already exercised its quasi-judicial power by denying [the] protest, relief in
prohibition is still available to prevent the placement of names or issues on a
ballot, as long as the election has not yet been held.” Tatman v. Fairfield Cty. Bd.
of Elections, 102 Ohio St.3d 425, 2004-Ohio-3701, 811 N.E.2d 1130, ¶ 14.
       {¶ 17} Stewart also established the third requirement for the writ – the
lack of an adequate remedy in the ordinary course of law – because the election
was imminent at the time the board denied his protest and when he filed this writ




                                         4
                               January Term, 2010




action. See State ex rel. Finkbeiner v. Lucas Cty. Bd. of Elections, 122 Ohio St.3d
462, 2009-Ohio-3657, 912 N.E.2d 573, ¶ 18.
       {¶ 18} For the remaining prohibition requirement that the board’s exercise
of its quasi-judicial power is unauthorized by law, “we must determine whether
the board [of elections] acted fraudulently or corruptly, abused its discretion, or
clearly disregarded applicable law.” State ex rel. Brown v. Butler Cty. Bd. of
Elections, 109 Ohio St.3d 63, 2006-Ohio-1292, 846 N.E.2d 8, ¶ 23. “An abuse of
discretion implies an unreasonable, arbitrary, or unconscionable attitude.” Cooker
Restaurant, 80 Ohio St.3d at 305, 686 N.E.2d 238.
       {¶ 19} Stewart claims that the board and its members abused their
discretion and clearly disregarded R.C. 3513.07 by denying his protest and
certifying Haley’s candidacy for the May 4, 2010 primary election. R.C. 3513.07
provides:
       {¶ 20} “The form of declaration of candidacy and petition of a person
desiring to be a candidate for a party nomination or a candidate for election to an
office or position to be voted for at a primary election shall be substantially as
follows:
       {¶ 21} “DECLARATION          OF       CANDIDACY      PARTY      PRIMARY
ELECTION
       {¶ 22} “I, __________. (Name of Candidate), the undersigned, hereby
declare under penalty of election falsification that my voting residence is in
__________ precinct of the __________ (Township) or (Ward and City or
Village) in the county of __________, Ohio; that my voting residence is
__________ (Street and Number, if any, or Rural Route and Number) of the
__________ (City or Village) of __________, Ohio; and that I am a qualified
elector in the precinct in which my voting residence is located. I am a member of
the __________ Party. I hereby declare that I desire to be __________ (a
candidate for nomination as a candidate of the Party for election to the office of



                                         5
                                   SUPREME COURT OF OHIO




__________) (a candidate for election to the office or position of __________) for
the __________ in the state, district, (Full term or unexpired term ending
__________) county, city, or village of __________, at the primary election to be
held on the __________ day of __________, ____, and I hereby request that my
name be printed upon the official primary election ballot of the said __________
Party as a candidate for __________ (such nomination) or (such election) as
provided by law.
       {¶ 23} “I further declare that, if elected to said office or position, I will
qualify therefor, and that I will support and abide by the principles enunciated by
the __________ Party.
       {¶ 24} “Dated this ______ day of __________, ____
       {¶ 25} “. . . . . . . . . . . . . . .
       {¶ 26} “(Signature of candidate)” (Emphasis added.)
       {¶ 27} “[T]he general rule is that unless there is language allowing
substantial compliance, election statutes are mandatory and must be strictly
complied with.” State ex rel. Husted v. Brunner, 123 Ohio St.3d 288, 2009-Ohio-
5327, 915 N.E.2d 1215, ¶ 15.                   R.C. 3513.07, however, expressly permits
substantial compliance with the form of the declaration of candidacy and petition.
State ex rel. Wilson v. Hisrich (1994), 69 Ohio St.3d 13, 16, 630 N.E.2d 319
(“R.C. 3513.07 may be satisfied by substantial compliance with the form of a
declaration of candidacy and petition”); see also State ex rel. Wolson v. Kelly
(1966), 6 Ohio St.2d 67, 69, 35 O.O.2d 85, 215 N.E.2d 719. Therefore, Haley
needed only to substantially comply with the form of the declaration of candidacy
and petition set forth in R.C. 3513.07.
       {¶ 28} As we have previously held in an election case in which
compliance with the form requirements of R.C. 3513.07 was at issue, “[a]bsolute
compliance with every technicality should not be required in order to constitute
substantial compliance, unless such complete and absolute conformance to each




                                                  6
                                January Term, 2010




technical requirement of the printed form serves a public interest and a public
purpose.” Stern v. Cuyahoga Cty. Bd. of Elections (1968), 14 Ohio St.2d 175,
180, 43 O.O.2d 286, 237 N.E.2d 313. “The public policy which favors free
competitive elections, in which the electorate has the opportunity to make a
choice between candidates, outweighs the arguments for absolute compliance
with each technical requirement in the petition form, where the statute requires
only substantial compliance, where, in fact, the only omission cannot possibly
mislead any petition signer or elector, where there is no claim of fraud or
deception, and where there is sufficient substantial compliance to permit the board
of elections, based upon prima facie evidence appearing on the face of the jurat
which is part of the petition paper, to determine the petition to be valid.” Id. at
184; State ex rel. Osborn v. Fairfield Cty. Bd. of Elections (1992), 65 Ohio St.3d
194, 196, 602 N.E.2d 636.
       {¶ 29} Stewart primarily relies on Hill v. Cuyahoga Cty. Bd. of Elections
(1981), 68 Ohio St.2d 39, 22 O.O.3d 179, 428 N.E.2d 402, in support of his claim
that Haley’s incomplete declaration of candidacy and petition did not substantially
comply with R.C. 3513.07. In Hill, we reversed a court of appeals’ judgment and
granted a writ of mandamus to compel a board of elections and its members to
place a person’s name on a general election ballot for city council. Id. at 42. The
Cleveland City Charter provided that if no more than two persons filed
nominating petitions for the office at a primary election, no primary election
would be held, and the persons would be candidates at the regular municipal
election. Id. at 41. The appellant was one of two persons to file a nominating
petition for the office of city council member for the primary. Id. at 39. The
board of elections refused, however, to certify appellant’s petition because he had
inserted an incorrect date for the primary election in the blanks on the form. Id.




                                         7
                             SUPREME COURT OF OHIO




       {¶ 30} We held that under the specific facts presented, appellant’s
misstatement of the primary election date was insufficient to render the petition
invalid and to prevent his candidacy:
       {¶ 31} “Had appellant failed to place any date in the space provided, it is
clear that the part-petitions would be invalid. * * *
       {¶ 32} “Where, however, as in this case, appellant has not omitted the
date for the primary election, but, rather, misstated the same, it is not
inappropriate, in determining whether such defect invalidates the part-petitions, to
consider the public purpose served by the requirement. * * * It appears that the
purpose for requiring the date of the primary election to appear upon the part-
petition is to inform the electors who sign the part-petitions as to which election is
at issue. That purpose has not been frustrated in this case.
       {¶ 33} “* * * There being no primary election required, it is unlikely that
the part-petitions' signers were misled by inclusion of the erroneous date.
Moreover, the date provided in the part-petitions was sufficient, in this case, to
inform the signers thereof of which election or office was in issue.” Hill, 68 Ohio
St.2d at 40-41, 22 O.O.3d 179, 428 N.E.2d 402.
       {¶ 34} Stewart cites the portion of the foregoing discussion in Hill that
opines that if the candidate there had omitted the date of the primary election
rather than misstating it, the petition would have been invalid, and the candidacy
would have been rejected.
       {¶ 35} Stewart’s reliance on Hill, however, is misplaced because the
portion of the opinion he cites is dicta. That is, in Hill, we were not resolving a
claim involving a prospective candidate who had failed to place any election date
in the nominating petition.       Moreover, Hill involved a municipal charter
requirement rather than R.C. 3513.07. Further, the charter provision, as quoted in
that case, did not include any date on the petition besides the date of the primary
election. Id. at 40. By contrast, in Haley’s petition, he specified that he wants to




                                          8
                                 January Term, 2010




be a candidate for the Republican Party nomination to the office of county
commissioner for the “full term commencing 1-1-11.” And the petition heading
specifies that it is for a primary election.
        {¶ 36} Nevertheless, Hill is instructive in that it explains the purpose of
requiring a primary election date on a nominating petition – “to inform the
electors who sign the part-petitions as to which election is at issue.” Id. at 41.
Because Haley’s declaration of candidacy and petition expressly states that he is
seeking to be the party nominee for the office of county commissioner for the
term commencing January 1, 2011, it is manifest that the applicable primary
election is the May 4, 2010 primary election.
        {¶ 37} In fact, the date of the applicable primary election is set by law.
See R.C. 3513.01(A) (“on the first Tuesday after the first Monday in March of
2000 and every fourth year thereafter, and on the first Tuesday after the first
Monday in May of every other year, primary elections shall be held for the
purpose of nominating persons as candidates of political parties for election to
offices to be voted for at the succeeding general election” [emphasis added]); cf.
State ex rel. Baur v. Medina Cty. Bd. of Elections (2000), 90 Ohio St.3d 165, 168,
736 N.E.2d 1, quoting Nunneker v. Murdock (1983), 9 Ohio App.3d 73, 77, 9
OBR 93, 458 N.E.2d 431 (in municipal referendum petition, error in the election
date is not a fatal defect because the “ ‘actual designation of the date of election is
a matter determined by operation of law, and cannot be altered by the circulators
of a petition’ ”).
        {¶ 38} Nor does our decision in State ex rel. Allen v. Lake Cty. Bd. of
Elections (1959), 170 Ohio St. 19, 9 O.O.2d 337, 161 N.E.2d 896, support
Stewart’s prohibition claim. In that case, we denied a writ of mandamus to
compel a board of elections to place a candidate’s name on an election ballot
because “substantial compliance [with the statutory requirements of R.C.
3513.261] would not warrant complete omission of the jurat of the circulator,”



                                               9
                              SUPREME COURT OF OHIO




which “is a vital and material part of the nominating petition paper, and its
inclusion is a condition precedent to the acceptance and validation of a
candidate’s nominating petition paper by a board of elections.” Id. at 20. As
noted previously, the omission of the primary election date on Haley’s declaration
of candidacy and petition is not a “vital and material” defect when a signer would
not be misled by the omission.         Other cases cited by Stewart are similarly
distinguishable because they involve different requirements and different
circumstances from those here.
       {¶ 39} In Moreno v. Jones (2006), 213 Ariz. 94, 139 P.3d 612, the
Arizona Supreme Court denied a comparable challenge to a candidate’s
nominating petition, which under the applicable Arizona statute was required to
substantially comply with a form including language stating the date of the
primary election. The court held that a petition that left blank the particular day
and month of that year’s primary election substantially complied with the
statutory requirement because “electors would ‘automatically know’ for which
primary election they were signing because the petition specified the year and
there is only one primary that year for state legislative office.” Id. at ¶ 45.
       {¶ 40} Therefore, the facts of this case meet the test set forth in Stern, 14
Ohio St.2d at 184, 43 O.O.2d 286, 237 N.E.2d 313. R.C. 3513.07 requires only
substantial compliance with the form of the declaration of candidacy and petition.
The omission of the date of the primary election in Haley’s declaration and
petition would not mislead any petition signer or elector, and there is no claim of
fraud or deception. Haley’s petition therefore adequately informs electors that the
May 4, 2010 primary election is the one at issue. Hill, 68 Ohio St.2d at 41, 22
O.O.3d 179, 428 N.E.2d 402. No vital public purpose or public interest would
have been served by rejecting Haley’s petition.
       {¶ 41} Consequently, we deny Stewart’s claim for extraordinary relief in
prohibition because the board of elections and its members acted properly in




                                          10
                                January Term, 2010




denying his protest to Haley’s candidacy. This result comports with our duty to
“ ‘avoid unduly technical interpretations that impede the public policy favoring
free, competitive elections.’ ” State ex rel. Myles v. Brunner, 120 Ohio St.3d 328,
2008-Ohio-5097, 899 N.E.2d 120, ¶ 22, quoting State ex rel. Ruehlmann v. Luken
(1992), 65 Ohio St.3d 1, 3, 598 N.E.2d 1149.
                                     Conclusion
       {¶ 42} Based on the foregoing, we dismiss Stewart’s mandamus claim for
lack of jurisdiction and deny his prohibition claim because he failed to establish
that the board of elections and its members abused their discretion or clearly
disregarded applicable law by denying his protest against Haley’s candidacy.
                                                            Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,     LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       McTigue & McGinnis, L.L.C., Donald J. McTigue, Mark A. McGinnis,
and J. Corey Colombo, for relator.
       Richard W. Moyer, Clinton County Prosecuting Attorney, and Andrew
McCoy, Assistant Prosecuting Attorney, for respondent.
       Chester, Willcox & Saxbe, L.L.P., Donald C. Brey, Elizabeth J. Watters,
and Deborah A. Scott, for intervening respondent.
       Michael O. Eshleman, urging denial of the writs for amicus curiae, Robert
E. Waters.
                           ______________________




                                         11